COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §              No. 08-20-00122-CV
  Iraan-Sheffield Independent School
  District,                                     §                 Appeal from the

                   Appellant,                   §                83rd District Court

  v.                                            §             of Pecos County, Texas

  Pecos Co. Appraisal District and Kinder       §              (TC# P-8133-83-CV)
  Morgan Production Co., LLC, Individually
  and as Successor in Interest to Kinder        §
  Morgan Production Co., LP,
                                                §
                   Appellees.
                                                §

                                            §
                                          ORDER

       On the Court’s own motion, and pursuant to Tex.R.App.P. 39.1, the Court finds that oral

argument in the above styled and numbered cause would not materially aid in the disposition of

this cause, therefore, this case is scheduled to be submitted without oral argument on November

18, 2021.

       IT IS SO ORDERED this 15th day of November, 2021.

                                            PER CURIAM

Before Rodriguez, C.J., Palafox, J., and Ferguson, Judge
(Ferguson, Judge, sitting by assignment)